Order filed September 2, 2016




                                     In The

                               Court of Appeals
                                    For The

                           First District of Texas
                                  ___________

                             NO. 01-16-00131-CR
                                  ____________

                    JOHN DAVIS CAMPBELL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 15CR0665

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit No. 1
(DVD).
      The exhibit clerk of the 10th District Court is directed to deliver to the Clerk
of this court the original of State's Exhibit No. 1 (DVD), on or before September
9, 2016. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit No. 1
(DVD), to the clerk of the 10th District Court.



                                               PER CURIAM




                                           2